Citation Nr: 0308988	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right shoulder disorder.

2.  Entitlement to service connection for chondromalacia 
patella of the left knee.

3.  Entitlement to service connection for a chronic acquired 
left elbow disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the right 
knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied claims of entitlement to service 
connection for chondromalacia patella of the left knee, right 
shoulder pain, and left elbow pain.  The RO also granted 
service connection for chondromalacia patella of the right 
knee, effective November 13, 1997, and assigned an initial 
zero percent disability evaluation that same day.

The veteran filed a timely notice of disagreement with the 
denials of service connection and with the assignment of an 
initial zero percent disability evaluation for chondromalacia 
patella of the right knee.

In a May 1999 rating decision, the RO granted service 
connection for DJD of the right knee, effective November 13, 
1997, and assigned an initial overall 10 percent evaluation 
for chondromalacia of the right knee and degenerative joint 
disease of the right knee, effective that same day.

In an August 2001 rating decision, the RO granted separate 
ten percent initial evaluations for the chondromalacia of the 
right knee and DJD of the right knee, both effective November 
13, 1997.

In March 2002, the Board remanded the claims for the RO to 
schedule the veteran for a Travel Board hearing at the RO 
before a Veterans Law Judge.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge via a Travel Board hearing 
held at the RO in June 2002, a transcript of which has been 
associated with the claims file.

In August 2002, the Board undertook additional development on 
the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002) - specifically, obtaining a VA 
examination.  The veteran underwent a VA examination in 
February 2003.

As for notice of the development regarding the issue of 
service connection for a right shoulder disability, for 
reasons stated below, the veteran is not prejudiced by the 
Board's failure to provide notice of the development, as 
required by 38 C.F.R. § 20.903 (2002).  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Likewise, the veteran is not 
prejudiced by the Board's failure to remand to the RO for 
initial consideration of the evidence obtained pursuant to 
the development.  See id. 

The issues of entitlement to service connection for 
chondromalacia patella of the left knee and left elbow pain 
and the issues of initial increased evaluations for 
chondromalacia patella of the right knee and degenerative 
joint disease of the right knee are addressed in the remand 
portion of this decision.

Private medical records from the EGC (initials) reflect that 
in December 1997, the veteran reported that he had had 
intermittent right elbow pain since an in-service accident.  
Also, the veteran reported at an April 1999 VA examination 
that he hurt both elbows during basic training in active 
service.  Given that the veteran's November 1997 claim did 
not identify the particular elbow in which he was claiming a 
service-related disability, he may have raised the issue of 
service connection for a right elbow disability. 



Service medical records reflect that the veteran injured his 
left shoulder in service, and a left shoulder disability was 
diagnosed on the February 2003 VA examination.  Given that 
the veteran's November 1997 claim did not identify the 
particular shoulder in which he was claiming a service-
related disability, he may have raised the issue of service 
connection for a left shoulder disability.

At the June 2002 hearing, the veteran testified that there 
was possibly a relationship between his current neck 
disorder, which was manifested by upper extremity 
radiculopathy, and his in-service injury.  Transcript.  
Therefore, the veteran has raised the issue of service 
connection for a neck disorder with upper extremity 
radiculopathy.

As these issues of entitlement to service connection have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that DJD of 
the right shoulder is linked to active service.


CONCLUSION OF LAW

DJD of the right shoulder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that at the 
February 1968 pre-induction examination he reported having 
had a painful elbow or shoulder.  It was noted that he had 
hurt his left elbow while playing football.  It was not 
indicated that he had a right shoulder abnormality.  

In July 1969, the veteran complained of pain over the right 
shoulder.  The assessment was rule out bursitis.  In August 
1969, he returned to a medical dispensary for follow-up 
treatment.  It was noted that there was muscular pain in the 
right shoulder and that X-rays were normal.  Heat and 
medication were prescribed.

On the April 1971 separation examination, the veteran 
reported having had a painful elbow or shoulder.  It was 
noted that he had a history of being treated for an elbow 
disability.  A right shoulder abnormality was not noted, and 
it was also indicated that there were no current shoulder 
problems.

Private medical records from the EGC (initials) reflect that 
in November 1997 the veteran reported a history of right 
shoulder discomfort.  In December 1997, he complained of 
right shoulder pain.  He indicated that he had had 
intermittent pain in the right shoulder since an in-service 
accident.  In January 1999, he again complained of pain in 
the right shoulder.

The veteran was afforded a VA examination in April 1999.  He 
reported that he injured a shoulder while in basic training 
doing pogo stick exercises and that over the years, the 
symptomatology had gotten worse.  

As a part of the physical examination, the veteran underwent 
range of motion testing of the right shoulder.  The range of 
motion of that shoulder was the following: forward flexion 
was to 134 degrees; abduction was to 132 degrees; external 
rotation was to 68 degrees; and internal rotation was to 69 
degrees. 

The diagnosis was degenerative joint disease of the right 
shoulder, confirmed by X-rays.

Private medical records from the EGC reflect that in April 
2002 the veteran reported that he still had pain in the 
shoulders.

At the June 2002 hearing, the veteran testified that he 
injured his right shoulder in service and also prior to 
active service, but that he did not have any symptomatology 
when he entered active service.  He said that his right 
shoulder pain worsened during active service as a result of 
in-service activities, such as playing football and physical 
training.  Transcript.

Private medical records from the EGC show that a physical 
examination in July 2002 revealed painful range of motion in 
the right shoulder with any abduction of the right humerus 
greater than 20 degrees.  The diagnoses included chronic 
shoulder pain.

Pursuant to the Board's development, the veteran underwent a 
VA examination in February 2003.  The examiner indicated that 
he had reviewed the veteran's claims file before examining 
him.  

The veteran reported that his shoulder was injured during 
service when he was playing tag football.  He underwent range 
of motion testing of the right shoulder as a part of the 
physical examination.  The range of motion of that shoulder 
was the following: forward flexion was to 143 degrees; 
abduction was to 41 degrees; external rotation was to 50 
degrees; and internal rotation was to 47 degrees.  X-rays 
revealed moderate right shoulder degenerative arthropathy.

The diagnoses included degenerative joint disease of the 
right shoulder with loss of function due to pain.  The 
examiner indicated that the obvious etiology of the right 
shoulder disability was an accident in service, and opined 
that it was as likely as not that the right shoulder 
disability was related to service.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2002).  
The presumption of soundness only applies where there has 
been an induction examination in which the later complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238 (1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as 
arthritis to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a right shoulder disability has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

A remand for adjudication of the issue by the RO under the 
new law or additional development by the Board would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

The reports of the VA examination and private medical records 
show a current diagnosis of a right shoulder disorder - 
specifically, degenerative joint disease.  Hickson, supra.

Service medical records reflect that the veteran injured his 
right shoulder in service.

In December 1997, the veteran reported that he had had 
intermittent right shoulder pain since an in-service 
accident.


Thus, the claim for service connection for a right shoulder 
disability turns to the question of whether the competent and 
probative evidence establishes that this current disability 
was actually incurred in or aggravated by the veteran's 
active service.  That question involves both consideration of 
the facts as presented and the credibility of the evidence 
contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

While the veteran testified that he had injured his right 
shoulder prior to service and that his right shoulder pain 
had worsened during active service, a right shoulder 
disability was not noted on the February 1968 pre-induction 
examination and there is not clear and unmistakable evidence 
demonstrating that a right shoulder injury or disease existed 
prior to entrance into active service.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. §§ 3.159(a), 3.304.  See also 
Espiritu, 2 Vet. App. at 494-95.  Therefore, the remaining 
question is whether the degenerative joint disease of the 
right shoulder was incurred in active service.

The February 2003 VA examiner indicated that the obvious 
etiology of the degenerative joint disease of the right 
shoulder was an accident in service, and opined that it was 
as likely as not that the disability was related to service.  
His opinion links the current right shoulder disability to 
active service.  The Board accords significant probative 
value to this opinion, especially since the examiner reviewed 
the claims file, and notes that it is the only nexus opinion 
in the claims file.  There is no contrary competent medical 
opinion of record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's degenerative joint disease 
of the right shoulder is linked to active service, thereby 
warranting entitlement to a grant of service connection.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; 
Hickson, supra.


ORDER

Entitlement to service connection for a chronic acquired 
right shoulder disorder is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, in August 2002, the Board undertook 
additional development on the remaining issues on appeal, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) - 
specifically, obtaining a VA examination.  The veteran 
underwent a VA examination in February 2003.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the August  2002 development, the Board 
obtained a report of a VA orthopedic examination, which was 
completed in February 2003.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

Additionally, more development is necessary with regard to 
the issues of entitlement to service connection for 
chondromalacia patella of the left knee and left elbow pain 
and the issues of initial increased evaluations for 
chondromalacia patella of the right knee and degenerative 
joint disease of the right knee.  Medical records need to be 
obtained, and the veteran should be afforded another VA 
examination on the remaining service connection issues.

The CAVC has held that section 5103(a), as amended by the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).



In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly also compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  


4.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for the 
following: (a) any left knee disability 
during the period from January 1948 to 
June 1968 and the period from June 2002 
to the present; (b) any right knee 
disability from June 2002 to the present; 
and (c) any left elbow disability during 
the period from January 1948 to June 1968 
and the period from June 1971 to the 
present, to include the hospital in 
Anniston, Alabama, where he was treated 
for a left elbow injury.  The RO should 
ask the veteran to identify the 
chiropractor whom he saw during the 
period of April to July 2002.  After 
obtaining appropriate authorization, the 
RO should obtain any medical records not 
currently on file.  

In any event, the RO should obtain all 
records from the EGC (initials) for 
periods from January 1999 to September 
2000 and from July 2002 to the present, 
to include the records of EHT (initials), 
MD.  The RO should also attempt to obtain 
all records from FA, MD, pertaining to 
treatment of any left knee disability and 
any left elbow disability, to include 
treatment prior to active service, and 
all records from any identified 
chiropractor(s). 

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the 
development letter pursuant to the VCAA, 
and by any evidence obtained in 
conjunction with the above action 
paragraphs of this remand.


6.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
left elbow and left knee disorder(s) 
which may be present.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should obtain a complete 
history of left knee and left elbow 
disabilities from the veteran.  The 
examiner should provide explicit 
responses to the following with a 
complete rationale for any opinions 
expressed:

(a) Does the veteran currently have any 
left knee or left elbow disorder? If so, 
what is the etiology of each disorder(s) 
and is it/are they at least as likely as 
not related to service, or if preexisting 
service was/were aggravated thereby?

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate 
issues of entitlement to service 
connection for chondromalacia patella of 
the left knee and left elbow pain, and 
the issues of initial increased 
evaluations for chondromalacia patella of 
the right knee and degenerative joint 
disease of the right knee.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the August 2001 
supplemental statement of the case 
(SSOC).  With regard to the service 
connection issues, the RO should consider 
38 C.F.R. §§ 3.303, 3.304 and 3.306 
(2002), as applicable.  




With regard to the initial increased 
evaluation claims, the RO should consider 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59 (2002); Fenderson v. West, 12 Vet. 
App. 119 (1999); and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims on appeal.  38 C.F.R. § 3.655 
(2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



